Indictment for selling liquor. The defendant was convicted, and appealed.
The case on appeal states: "The bill of indictment was returned by the grand jury at September Term, 1912, and defendant moved for a continuance upon the ground that he was not ready to go to trial. The solicitor for the State opposed the motion for continuance, and after hearing argument for both sides, the motion for continuance was denied, and defendant excepted."
A motion for a continuance is a matter in the discretion of the trial court. S. v. Hunter, 143 N.C. 607; S. v. Sultan, 142 N.C. 569; S. v.Pankey, 104 N.C. 840; S. v. Scott, 80 N.C. 356.
The ruling is not reviewable except where there has been an abuse of discretion. S. v. Lindsey, 78 N.C. 499.
No abuse of discretion is shown by the record. Nothing appears but the fact that the motion was made, argument was heard, and the motion denied.
The defendant assigns error in that the court permitted the solicitor to challenge Juror Smith for cause. *Page 508 
The facts are that before the jury was sworn or impaneled, and after the juror had been once passed, the solicitor asked permission to challenge the juror for cause, which was allowed. The juror was stood aside for cause. Defendant excepted.
This was a matter within the sound discretion of the trial (615) judge, and is not reviewable. S. v. Vick, 132 N.C. 995, and cases cited.
No error.